DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 03/15/2022 has been entered and fully considered.
In light of applicant's amendment filed 03/15/2022, the 35 U.S.C § 112(b) rejection have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pehr Jansson (Registration Number 35,759) on March 21, 2022.

Please replace the claims as follows:
1. (Currently Amended) A method for operating a cryptographic device to secure computation of a deterministic random number sequence in the cryptographic device, comprising: receiving a homomorphic ciphertext seed vector (SD) wherein each element of the seed vector (SD) is encrypted from plaintext elements (m) according to a homomorphic encryption mechanism from a secure environment; 
o) from the homomorphic ciphertext seed vector (SD) wherein the initial internal state is composed of a subset of elements selected from the homomorphic ciphertext seed vector (SD);
 updating a ciphertext internal state (Si), which is a vector of homomorphic ciphertext elements, from a previous ciphertext internal state (Si-1) using update functions that are multivariate functions each accepting  ciphertext elements of the previous internal state as inputs and that each produce a homomorphic ciphertext from homomorphic ciphertext input values;  
generating an intermediate result vector (O) of homomorphic ciphertexts from the homomorphic ciphertext internal state (Si) using output generation functions that are multivariate functions accepting the elements of the internal state as inputs and that each produce a homomorphic ciphertext from homomorphic ciphertext input values, and decrypting the homomorphic ciphertext intermediate result vector (O) elements into plaintext vector elements, thereby producing a vector (V) of plaintext elements representing deterministic random number sequence corresponding to the plaintext seed elements (m) used to produce the homomorphic ciphertext seed vector (SD, SDM).

12. (Currently Amended) The method of Claim [[2]] 1 further comprising distributing a secret decryption key over a plurality of decryption servers and decrypting the homomorphic ciphertext intermediate result vector elements by iteratively Page 4 of 11 GMT3040-5_AmendVlO-100Application #16/767,926 Amendment dated March 15, 2022decrypting the homomorphic ciphertext intermediate result vector elements on each of the plurality of decryption servers.

26. (Currently Amended) The cryptographic device of Claim [[16]] 14, the instructions further includes instructions to cause the processor to perform the step of:
 distributing a secret decryption key over a plurality of decryption servers and decrypting the homomorphic ciphertext intermediate result vector elements by iteratively decrypting the .

Allowable Subject Matter
Claims 1, 3-14 and 17-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Sarvy, U.S. Pub. Number 2017/0244553, teaches a homomorphic evaluation by a processor of said function starting from said encrypted data, wherein: (a) the result of said evaluation is masked by a first summation operation with a random sequence previously encrypted by said homomorphic encryption, said first summation operation in the ciphertext space corresponding to a modulo 2 summation operation in the plaintext space; (b) the result of said evaluation thus masked is firstly decrypted and then reencrypted with said homomorphic encryption; (c) the result obtained in step (b) is unmasked by a second summation operation with said random sequence previously encrypted by said homomorphic encryption, said second summation operation in the ciphertext space corresponding to a modulo 2 summation operation in the plaintext space.

A multivariate stream cipher with provable security of Henri, published 2006, teaches encrypt a plaintext sequence, each plaintext symbol is combined with the corresponding symbol of the keystream sequence by using a group operation, usually the exclusive or operation over f {0; 1}; In order to encrypt a plaintext of length L symbols of GF (q), each of the first | values of the keystream sequence is added 

Gligoroski, U.S. Pub. Number 2009/0041236 A1, teaches a synchronous stream cipher with selectable key length is provided and generating a uniformly distributed keystream that is additively combined with a stream of plaintext data to generate an encrypted output stream. The encryption process of a synchronous stream cipher can be described by the equations where sigma..sub.0 is the initial state and may be determined from the key k, f is the next-state function, g is the function which produces the keystream z.sub.i and h is the output function which combines the keystream and plaintext m.sub.i to produce ciphertext c.sub.i.

 	What is missing is a teaching, motivation, or suggestion to modify and combine the prior art in such a way as to render obvious the act of generating an intermediate result vector (O) of homomorphic ciphertexts from the homomorphic ciphertext internal state (Si) using output generation functions that are multivariate functions accepting the elements of the internal state as inputs and that each produce a homomorphic ciphertext from homomorphic ciphertext input values, and decrypting the homomorphic ciphertext intermediate result vector (O) elements into plaintext vector elements, thereby producing a vector (V) of plaintext elements representing deterministic random number sequence corresponding to the plaintext seed elements (m) used to produce the homomorphic ciphertext seed vector (SD, SDM), without the usage of impermissible hindsight reasoning.
	Thus, the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1 and 14, and thus these claims are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491